Case 1:19-cv-24026-KMM Document 46 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                           CIVIL NO. 1:19-24026-KMM


   UNITED STATES OF AMERICA,

                      Plaintiff,

         v.

   JACQUELINE D. GREEN, as Personal
   Representative of the Estate of Marie
   Green and as Co-Trustee of the Marie
   Mary Green Revocable Trust; BERT
   GREEN, as Co-Trustee of the Marie
   Mary Green Revocable Trust,

                      Defendants.


                         SATISFACTION OF JUDGMENT
        Please take notice that the Final Judgment dated September 16, 2020 (Dkt.

  45) has been satisfied. The United States respectfully requests the Clerk to so mark

  it.



  Respectfully submitted this 15th day of October, 2020.


                                    RICHARD E. ZUCKERMAN
                                    Principal Deputy Assistant Attorney General

                                    Adam Strait
                                    ADAM D. STRAIT (Mass. BBO No. 670484)
                                    MARGARET S. SHOLIAN (Wash. Bar No. 51444)
                                    JOHN P. NASTA, JR. (Fla. Bar No. 1004432)
                                    Attorneys, Tax Division
                                    U.S. Department of Justice
                                    P.O. Box 14198
                                    Washington, D.C. 20044
Case 1:19-cv-24026-KMM Document 46 Entered on FLSD Docket 10/15/2020 Page 2 of 2




                                    Telephone: (202) 307-2135 (Strait)
                                    Telephone: (202) 514-5900 (Sholian)
                                    Telephone: (202) 307-6560 (Nasta)
                                    Facsimile: (202) 514-4963
                                    adam.d.strait@usdoj.gov
                                    margaret.s.sholian@usdoj.gov
                                    john.nasta@usdoj.gov

                                    Of Counsel:
                                    ARIANA FAJARDO ORSHAN
                                    U.S. Attorney, Southern District of Florida

                                    Attorneys for the United States of America




  Satisfaction of Judgment – p. 2
